Mr. Presiding Justice Harker delivered the. opinion of the Court. Eltzroth contends that he is entitled to the entire reward while Ensminger and May contend that they are entitled to share it with him, and that neither Horn nor Murphy are entited to any part of it. A careful examination of the record satisfies us with the judgment of the court below. All that was done by Ensminger and May up to the time’ that Horn and Murphy were called upon to go to Taylor-ville to identify the prisoners, was done in ignorance of the reward. It is a ivell settled doctrine that there can be no claim for services when they are rendered in ignorance of the reward. The reason of the doctrine is founded upon the principle that to the existence of every contract there must be mutual assent. There can be no assent to that of v/hich the party has never heard. The arrests made by them were in discharge of their duties as a police officer and a watchman. After the identification of the robbers there was nothing done by them toward securing their conviction other than what could have been required of them as witnesses. ■ Although Horn and Murphy did not know of the robbery and the reward when a description of the three suspicious looking men who boarded the train was furnished, and would not, therefore, be entitled to the reward for that service, yet their going voluntarily to Tavlorville to identify the prisoners and the further assistance they gave Eltzroth in fastening the crime upon them were all with the view on their part of sharing in the reward. They co-operated with Eltzroth and were certainly as much entitled to the reward as he was. Judgment affirmed.